Supreme Court of Florida
                                  ____________

                                  No. SC17-1493
                                  ____________

                              ANIL DESAI, M.D.,
                                  Petitioner,

                                        vs.

                   LAWNWOOD MEDICAL CENTER, INC.,
                            Respondent.

                                December 28, 2018

PER CURIAM.

      We initially accepted jurisdiction to review the decision of the Fourth

District Court of Appeal in Desai v. Lawnwood Medical Center, Inc., 219 So. 3d
869 (Fla. 4th DCA 2017), based on express and direct conflict. See art. V, §

3(b)(3), Fla. Const. Upon further consideration, we exercise our discretion and

discharge jurisdiction.

      It is so ordered.

PARIENTE, QUINCE, POLSTON, and LABARGA, JJ., concur.
CANADY, C.J., and LAWSON, J., concur in result.
LEWIS, J., dissents.

NO MOTION FOR REHEARING WILL BE ALLOWED.
Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      Fourth District - Case No. 4D15-4408

      (St. Lucie County)

Richard H. Levenstein and Abby M. Spears of Nason, Yeager, Gerson, White &
Lioce, P.A., Palm Beach Gardens, Florida; and Thomas P. Crapps of Meenan P.A.,
Tallahassee, Florida,

      for Petitioner

Thomas E. Warner, Dean A. Morande, and Stephen A. Cohen of Carlton Fields
Jorden Burt, P.A., West Palm Beach, Florida,

      for Respondent

Leonard A. Nelson and Erin G. Sutton, Chicago, Illinois; and Mary Thomas,
Tallahassee, Florida,

      for Amicus Curiae American Medical Association

Glenn J. Webber of Glenn J. Webber, PA, Stuart, Florida,

      for Amicus Curiae Association of American Physicians & Surgeons

Martin B. Goldberg and Jason A. Coe of Lash & Goldberg, LLP, Miami, Florida,

      for Amici Curiae Hospitals




                                       -2-